IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,463-01


                      EX PARTE JUAN ISMAEL SANCHEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1465625-A IN THE 180TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under

Article 11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to

this Court, among other things, “the application, any answers filed, any motions filed, transcripts

of all depositions and hearings, any affidavits, and any other matters such as official records used

by the court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The

record forwarded to this Court appears to be incomplete.

        The trial court’s findings state that trial counsel supplied two affidavits. The record

forwarded to this Court contains an affidavit from trail counsel, Mr. Andrew D. Martin, dated
                                                                                                        2

January 23, 2020, but there is no other affidavit. See Habeas Supplemental Record at 3, 6. The

district clerk shall either forward to this Court the other affidavit to which the trial court refers in

its findings or certify in writing that the other affidavit is not part of the record. The district clerk

shall comply with this order within thirty days from the date of this order.



Filed: February 24, 2020
Do not publish